Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 84-94 are currently pending. Claims 84, 88 and 91-94 have been amended by Applicants’ amendment filed 01-19-2021. No claims have been added or canceled by Applicants’ amendment filed 01-19-2021. 

Applicant's election of Group I, claims 84-94, directed to a method of detecting a health status in a subject; and the election of Species without traverse as follows:
Species (A): wherein the peptides on the peptide array have an average spacing ranging from 1 to 6 nm (claim 88), and
Species (B): wherein the peptides are in-situ synthesized peptides no longer than 20-mers in length (claim 91), in the reply filed on September 21, 2020 was previously acknowledged.  

Claims 85-87, 89 and 90 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed September 5, 2019 is a CON of US Patent Application No. 14/014,168, filed August 29, 2013, which claims the benefit of US Provisional Patent Application No. 61/694,598, filed August 29, 2012.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention, which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Provisional Patent Application 61/694,598, filed August 29, 2012 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. US Patent Application 16/562,383, filed September 5, 2019, the specific method steps recited in independent claim 84 does not have support for “reconstituting the dried blood sample” and “reconstituted dried blood sample”. Therefore, the priority date for the presently claimed invention is August 29, 2013, the publication date of US Patent Application 14/014,168.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 84 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 19, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
(1)	The objection to claim 88 is withdrawn due to Applicants’ amendment of the claim to spell out the abbreviation “nm”, in the reply filed 01-19-2021.  

(2)	The objection to claim 91 is withdrawn due to Applicants’ amendment of the claim to recite the term “selected from”, in the reply filed 01-19-2021.  

Claim Rejections - 35 USC § 101
The rejection of claims 84, 88 and 91-94 is withdrawn under 35 U.S.C. 101 because the claimed invention is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 102
The rejection of claims 84, 88 and 91-94 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010) as evidenced by Gao et al. (US Patent Application Publication No. 20100210478, published August 19, 2010; effective filing date June 29, 2006); and Goldberg et al. (US Patent Application Publication No. 20090062148, published March 5, 2009).
Johnston et al. do not specifically exemplify reconstituting a dried blood sample
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the “dried blood sample” to refer to any sample of blood and/or blood analytes that have been dried in any way, and by any amount such as, for example, a blood sample that is present in a syringe at ambient temperature (e.g., primarily still in solution); a blood sample present in a sample well prior to analysis or reaction; a dried blood spot on a blood card; a blood sample present on (or within) the body of a deceased subject; a blood sample that has been air dried, dried under vacuum, and/or dried with an inert gas, etc.
The Examiner has interpreted the term “a plurality of peptides” in combination with the term “diverse in structure and sequence space” to refer to an array of peptides having a single structure; and/or to an array of peptides having two or more different structures including peptides selected by design, randomly selected peptides, and/or semi-randomly selected peptides.
The Examiner has interpreted the term “10,000 different spots on the array” to refer to 10,000 spots that are present in separate locations on one or more arrays (e.g., a glass slide upon which a plurality of peptides have been printed or nanoprinted).
The Examiner has interpreted the term “diverse in structure and sequence space” to refer to peptides that are diverse in any way such as, for example, random peptides, semi-random peptide, peptides having different structures, peptides that are the same or different that are present at different concentrations, diverse sequences, diverse binding linkers, diverse functionalized surface binding moieties, peptides that bind different epitopes, peptides that can bind different sample analytes; peptides that can bind different antibodies, peptides that bind antibodies by different amounts, having homology to a broad biological space, peptides of multiple lengths, etc.
The Examiner has interpreted the phrases; “thereby providing a reconstituted dried blood sample” as recited in claim 84 to refer to “whereby” clauses in a method claim, such that the phrase is not given weight because they simply expresses the intended result of a process step positively recited (See M.P.E.P. § 2111.04).
The Examiner has interpreted the term “off-target binding” to refer to any combination of any amount of binding (e.g., any binding affinity) of any antibody to any peptide on the array such as, for D of ≥ 10-5 M); moderate affinity (e.g., KD between 10-5 M and 10-8 M); and high affinity (e.g., KD of ≤ 10-8 M).
The Examiner has interpreted the term “control immunosignature” as recited in claim 84 to refer to a control immunosignature obtained using the same peptide array, obtained using a different peptide array, and/or obtained from another source (e.g., reference data stored in a computer database; measured in a different experiment, etc.).
The Examiner has interpreted the term “each of the first monomer, second monomer, third monomer, and defined set of monomers are attached” as recited in claim 93 to mean that each peptide of the plurality of peptides is attached to the peptide array by a linker molecule and/or that each of the first monomer, second monomer, third monomer, and each of the defined set of monomers are linked to the array surface, and to one another, by a linker molecule.

Double Patenting
(1)	The provisional rejection of claims 84, 88 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-3, 6-8, 10, 11, 13, 14, 63-69, 72 and 73 of copending US Patent Application No. 14/424,022,
(ii)	Claims 6-17 of copending US Patent Application No. 16/896,117,
(iii)	Claims 1-47 of copending US Patent Application No. 16/647,434,
(iv)	Claims 124-143 of copending US Patent Application No. 15/991,892, and
(v)	Claims 1-20 of copending US Patent Application No. 16/568,076, for the reasons of record.


(2)	The rejection of claims 84, 88 and 91-94 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-6 of U.S. Patent No. 10126300,
	(ii)	Claim 1-13 of US Patent No. 10416174, for the reasons of record.

Response to Arguments
Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that the pending claims are patentably distinct from the claims of each of the cited co-pending applications, and that no double patenting exists, as the present claims have been amended in a manner that overcomes the rejection (Applicant Remarks, pg. 11, first partial paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Therefore, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 91, 93 and 94 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 91 is indefinite for the recitation of the term “the first, second, and third fractions” in lines 2-3. There is insufficient antecedent basis for the term “the first, second, and third fractions” in the claim because claim 91, line 6 recites the term “a first pre-determined fraction of locations”; line 8 recites the term “a second pre-determined fraction of locations”; and line 11 recites the term “a third pre-determined fraction of locations”. The Examiner suggests that Applicant amend the claim to recite, for example, “wherein the sum of the first pre-determined fraction of locations, the second pre-determined fraction of locations, and the third pre-determined fraction of locations make up 100% of a defined set of monomer”.
Claim 91 is indefinite for the recitation of the term “the sum of the first, second, and third fractions total of the defined set of monomers is 100%” in lines 2-3 because the phrase is very confusing, such that it is unclear as to what specific limitation the phrase is attempting to capture, and whether the term refers to a total fraction of locations being 100% (e.g., the entire array is completely covered by peptides), whether the term refers to a total fraction of monomers being 100%, and/or what it might mean to the peptide array, or to the assay, if the fractions of the total of the defined set of monomers is less than 100% and, thus, the metes and bounds of the claim cannot be determined.
and to the array surface by a linker molecule and, thus, the metes and bounds of the claim cannot be determined.
	Claim 94 is indefinite for the recitation of the term “wherein at least 5% of each peptide in the plurality of in-situ synthesized peptides has a length of at least 12 residues” in lines 1-2 because it is unclear whether the term means that 5% of each individual peptide is at least 12 residues in length (e.g., while the remaining 95% of the peptide is at least 10 residues in length, or at least 30 residues in length); whether the term means that at least 5% of the peptides on the array are at least 12 residues in length; or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 84, 88 and 91-94 is maintained under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Waterboer et al. (Cancer Epidemiology, Biomarkers and Prevention, 2011, 21(2), 287-293; of record) as evidenced by Gao et al. (US Patent Application Publication No. 20100210478, published August 19, 2010; effective filing date June 29, 2006; of record); and Goldberg et al. (US Patent Application Publication No. 20090062148, published March 5, 2009; of record); and Chase et al. (Clinical and Vaccine Immunology, 2012, 19(3), 352-358; of record); and Jebrail et al. (US Patent Application Publication No. 20130164856, published June 27, 2013; effective filing date of May 5, 2010; of record).
Regarding claims 84 (in part), 88 and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples  increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(b)(i) and 84(b)(ii)) (Abstract). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(b)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as diverse in structure and sequences space); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(b)(i), 84(b)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(b) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using biotinylated anti-mouse IgG, wherein the secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 nm (interpreted as diverse in sequence space; and encompassing an average spacing of 1 to 6 nm, claims 18(b)(i) and 88) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker, claims 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a reference, claim 84(b)) (paragraph [0018], lines 1-7). Johnston et al. teach an array of immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as diverse in sequence space, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	
Johnston et al. do not specifically exemplify reconstituting a dried blood sample (claim 84, in part).
Regarding claim 84 (in part), Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper for seroepidemiologic infection and cancer association studies, including sexually transmitted diseases and screening for newborns, from a population-based study in Mongolia, using samples collected between September and November 2005, such that quantitative antibody reactivities in serum and DBS show good correlation, where DBS do not require blood centrifugation and allows storage and shipment at ambient temperature, thus, facilitating field work for seroepidemiologic studies, especially in environments with limited technical infrastructure, including the study of including human papillomaviruses (HPV), hepatitis C virus (HCV), human immunodeficiency virus (HIV) and JC polyomavirus (JCV) (corresponding to processed dried blood spot) (Abstract; pg. 287, col 2, last partial paragraph; pg. 288, col 1, third full paragraph, lines 1-2; pg. 292, col 2, last partial paragraph; and pg. 293, col 1, last partial paragraph, lines 1-4), wherein it was serum antibodies to probe the CIM 10K peptide array, reconstituted dried-blood samples, including dried blood-spots from healthy human donors, provide immunosignatures comparable to those for fresh serum samples as evidenced by Chase et al. (pg. 354, col 2, last partial paragraph, lines 1-7; and pg. 358, col 1, first partial paragraph, lines 9-12); wherein the use of blood samples stored as dried blood spots has emerged as a useful sampling and storage vehicle for clinical and pharmaceutical analysis in a wide range of applications such as for the screening of 140,000 newborn babies each year at the Children’s Hospital of Eastern Ontario, wherein dried blood spot sampling methods allow for the collection of small amounts of sample and are convenient for long-term storage and cataloging for the unambiguous identification and quantification of many different analytes in a single shot as evidenced by Jebrail et al. (paragraphs [0002]; and [0003]), and wherein a dried blood spot (DBS) samples provides a minimally invasive method for collecting blood samples in non-clinical settings including sampling in large population-based studies, wherein advantages of DBS as compared to venipuncture include the relative ease and low cost of sample collection, transport and storage as evidenced by McDade et al. (Abstract; and pg. 900, Table 1). Waterboer et al. teach that DBS have been mainly used for viral or bacterial infections with high antibody titers such as the HIV, hepatitis B, and Measles viruses (pg. 292, col 1, last partial paragraph; lines 1-3). Waterboer et al. teach that serum and DBS samples were stored at room temperature for up to 8 hours and then at -20oC for up to a month (pg. 288, col 1, third full paragraph, lines 10-12).  Waterboer et al. teach that the suitability of DBS as a source for antibodies was first determined by the DBS elution volume corresponding to a 1:100 serum dilution, wherein punches with a 2.85 mm diameter were eluted in one well of a 96-well plate eluted overnight (interpreted as reconstituting a dried blood sample, claim 84(b)) (pg. 288, col 1, last partial paragraph; and pg. 288; col 2, first partial paragraph). Waterboer et al. teach that sixteen microliters of DBS eluates were mixed with DBS pre-incubation buffer, and that bound antibodies were detected with biotinylated goat anti-human IgG (H + L) secondary antibody and streptavidin-R-phycoerythrin (also interpreted as reconstituting the dried blood sample; and measuring binding, claim 84b) (pg. 288, col 2, fourth full paragraph, lines 1-3). Waterboer et al. teach that serum and DBS eluates of each person were analyzed in parallel on the same 96-well plate and the complete set of samples was tested within using one batch of antigen-loaded beads (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample; and measuring binding, claim 84a and 84b) (pg. 288, col 2, last partial paragraph). Waterboer et al. teach that epidemiologic associations with known risk factors for HPV antibodies were as strong for DBS as for serum (Abstract, Results, lines 8-9). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using a dried blood spot for the assessment of quantitative antibody reactivities as exemplified by Waterboer et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a blood sample to produce an antibody immunosignature as disclosed by Johnston et al. to include dried blood spot samples such as DBS collected on filter paper cards as taught by Waterboer et al. with a reasonable expectation of success in providing a minimally invasive method for collecting a blood sample, as well as, for transporting and/or storing blood samples at ambient temperature for subsequent quantitative antibody analysis including for epidemiologic studies, cancer association studies, and/or the detection of antibodies against various pathogens including HPV, HCV, HIV and JCV; in using dried blood samples to produce antibody immunosignature profiles for a subject; for use in comparing and correlating an antibody immunosignature profile obtained from a DBS to an antibody immunosignature profile obtained from serum sample from the same subject; and/or in diagnosing a patient with a disease such as cancer, infection, and/or autoimmune disease.


Response to Arguments
Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Johnston and Waterboer do not suggest the method of claim 84 including the steps of: (a) obtaining a dried blood sample...”; (b) obtaining an immunosignature...”; (c) wherein the peptide array provides an off-target binding...”; (d) measuring the off-target binding...”; or “measuring an immunosignature based on the measured off-target binding of the antibodies”, such that claim 84 is non-obvious over Johnston alone or in combination with Waterboer (Applicant Remarks, pg.7, last full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Regarding Applicant’s assertion that Johnston and Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies (interpreted as off-target binding of antibodies with multiple binding interactions to multiple peptides); the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence (interpreted as an array of 10,000 different peptides; no longer than 20-mer; and that the array provides off-target binding of a plurality of peptides to antibodies); that a secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried by on board nitrogen flow (interpreted as a dried blood sample originating from a subject); that the detecting step detects the binding of the different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM (interpreted as measuring off-target binding; and various binding strengths of peptides to antibodies); detecting a pattern of binding of the sample to the different compounds in the array (interpreted as measuring an immunosignature), and comparing the pattern of binding to the pattern of binding of one or more reference samples including a reference binding profile known to be associated with lack of diseases (interpreted as comparing the immunosignature to that of a healthy subject). Waterboer et al. teach antibody analysis from dried blood spots (DBS) on filter paper (interpreted as a dried blood sample originating from a subject); that serum and DBS eluates of each person were analyzed in parallel on the same 96-well plate and the complete set of samples was tested using antigen-loaded beads (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample; and measuring binding); and that epidemiologic associations with known risk factors for HPV antibodies were as strong for DBS as for serum. Thus, the combined references of Johnston et al. and Waterboer et al. teach all of the limitations of the claims.

 

New Objections/Rejections
Claim Objection
	Claim 84 is objected to because of the following informalities: Claim 84 recites the term “measuring an immunosignature” in lines 21-22, wherein the term “obtaining an immunosignature” or “generating an immunosignature” may be more appropriate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

(2)	Claims 84, 88 and 91-94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US Patent Application Publication No. 20120190574, published July 26, 2012; effective filing date June 19, 2009; prior publication as WO2010148365A2, published December 23, 2010; of record) in view of Pass et al. (US Patent Application Publication No. 20110159530, published June 30, 2011) as evidenced by Sampson et al. (US Patent Application Publication No. 20110071043, published March 24, 2011). This is a new rejection necessitated by amendment of the claims in the response filed 01-19-2021.
Regarding claims 84 (in part), 88 and 91-94, Johnston et al. teach arrays of compounds for use in profiling samples, wherein the arrays include compounds bind to components of the sample at relatively low affinities, such that the avidity of compounds binding to components of the samples can be increased by forming arrays such that multivalent components of the sample such as antibodies or cells can bind to more than one molecule of a compound at the same time, wherein when a sample is applied to an array under such conditions, the compounds of the array bind to components of the sample with significantly different avidities generating a profile characteristic of the sample (interpreted as an array; contacting; construction enhances off-target binding of antibodies to multiple peptides; producing an immunosignature; measuring off-target binding; and various binding strengths, claim 84(b)(i) and 84(b)(ii)) (Abstract). Johnston et al. teach that sample can be analyzed with little, if any, further processing or can be subject to further processing such that only selected components of the sample (e.g., antibodies or cells) are analyzed with the array (interpreted as processing the dried blood sample, claim 84(b)) (paragraph [0067]). Johnston et al. teach that the method further comprises identifying a component of the sample that binds to the different compounds, wherein the binding partner is a peptide known to bind the identified component, wherein the binding partner is immobilized to a support in an array, such that the method optionally comprises forming a second array (interpreted as an array of peptides; and a pre-determined fraction of locations, claims 84(b)(i) and 91) (paragraph [0006]). Johnston et al. teach that the detecting step detects the binding of different compounds to an antibody or antibodies in the sample, wherein the compound having strongest binding to the sample binds to the component of the sample which has strongest binding affinity with an avidity of 0.1 M to 1 mM, wherein the compounds are peptides or small molecules, wherein the array has 500-50,000 peptides that are 10-30 amino acids long (interpreted as nucleic acids), wherein the sequence of the peptides are randomly selected (interpreted as diverse in structure and sequences space); and that the plurality of compounds are known to bind different proteins also occupy different areas of the array (interpreted as a peptide array; contacting a sample to a peptide array; measuring the off-target binding of antibodies to the peptides; at least 10,000 different spots; a length of no more than 20-mers; diverse in structure and sequence space; various binding strengths; first, second and third pre-determined fraction of locations; nucleic acid monomers; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claims 84(b)(i), 84(b)(ii), 91 (in part), 92 and 94) (paragraph [0007], lines 1-18). Johnston et al. teach (a) contacting the sample with an array of immobilized different compounds occupying different areas of the array, wherein different molecules of the same compound within an area are spaced sufficiently proximate to one another for multivalent binding between at least two different molecules in the same area and a multivalent binding partner (interpreted as a first, second, and third monomer in a pre-determined fraction of locations); (b) detecting binding of different compounds in the array to components of the sample, such as antibodies (interpreted as contacting the sample to the array; detect binding of an antibody; and a first, second, and third monomer in a pre-determined fraction of locations, claims 84(b) and 91 (in part)) (paragraph [0004]). Johnston et al. teach the use of a random CIM10,000 microarray consisting of 10,000 20-residue peptides of random sequence with a C-terminal linker of Gly-Ser-Cys-COOH (interpreted as the array of claim 84 comprising an array of peptides; a plurality of 10,000 different peptides; 20-mer in length; spacing of 1 to 6 nm; linker; asserted to be made by the method of claim 91; and at least 5% of peptides have a length of at least 12 residues, claims 84, 88 and 91-94) (paragraph [0141], lines 1-4). Johnston et al. teach probing the random peptide microarrays with serum antibodies, wherein slides were processed using a Tecan HS4800 Pro Hybridization station with a protocol adapted to antibody binding, arrays were probed with serum (interpreted as a blood sample) diluted at 1:500 in incubation buffer, slides were washed and bound IgG was detected using secondary antibody was detected using Alexafluor 649 labeled streptavidin in incubation buffer, wherein slides were dried (interpreted as a dried blood sample originating from a subject, and contacting) by on board nitrogen flow (interpreted as drying the blood sample), and images were recorded; and a statistical analysis (also interpreted as processing the dried blood sample, contacting, and measuring) of the microarray was done with Gene-Spring 7.3.1 (interpreted as antibody binding; obtaining a dried blood sample; contacting; and obtaining a dried blood sample originating from a subject, claim 84(a)) (paragraphs [0142]; and [0143], lines 1-3). Johnston et al. teach that the sequences of peptides have less than 90% sequence identity to known proteins, and that the average spacing between compounds in an area of the array is 2-4 nm (interpreted as diverse in sequence space; and encompassing an average spacing of 1 to 6 nm, claims 18(b)(i) and 88) (paragraph [0007], lines 27-30). Johnston et al. teach that compounds can be pre-synthesized and spotted onto a surface or an array, or compounds can be synthesized in situ on an array surface by methods known in the art (see, for example, Cretich et al.; Breitling; US Patents 5143854, 5593839, 6620584 and EP728520), wherein the surface is usually derivatized with a functional group that attaches to the compounds via an optional linker (interpreted as a linker, claims 91 (in part) and 93) (paragraph [0051], lines 1-12), wherein it is known that in situ synthesis of high density arrays of molecules refers to molecules that are directly synthesized on a solid surface by step-wise additions of monomers or building blocks including immobilizing beads on surfaces for in situ parallel synthesis as evidenced by Gao et al. (paragraphs [0018], lines 1-4; and [0028]), and wherein sequential activation and coupling of monomers in different selected regions of the first surface of the substrate to form a plurality of different polymer sequences is different known locations on the surface of a substrate is known in the art as evidenced by Goldberg et al. (paragraph [0007], lines 7-11). Johnston et al. teach a method of testing a vaccine comprising; (a) contacting a blood sample of a subject immunized with a vaccine against a pathogenic microorganism with an array of immobilized different compounds occupying different areas of the array; (b) detecting a pattern of binding of the sample to the different compounds in the array; and (c) comparing the pattern of binding to the pattern of binding of one or more reference samples (interpreted as encompassing obtaining a dried blood sample; processing the dried blood sample; contacting the sample with an array; immunosignature profiling; and comparing to a immobilized different compounds occupying different areas of an array, wherein the different compounds include a plurality of compounds known to bind at least 25%, 50% or 75% of the known human proteins and 500-1,000,000 or more random peptides (interpreted as an array of at least 10,000 different spots; a plurality of peptides; and encompassing wherein at least 5% of the peptides have a length of at least 12 residues, claim 94) (paragraph [0019]). Johnston et al. teach that the sequences of the peptides have less than 90% sequence identity to known proteins (interpreted as diverse in sequence space, claim 84) (paragraph [0007], lines 17-18). Johnston et al. teach that the binding profile of such an array to a sample can be used to characterize a sample, such as being compared to a reference binding profile (interpreted as an immunosignature) known to be associated with lack of diseases (interpreted as a healthy subject) and comparing the sequence of a peptide in the array known to bind strongly to a component of a sample with a protein database to identify a protein in the sample (interpreted as immunosignature; measuring binding; comparing the immunosignature to healthy control subjects; and detecting a health status, claim 84(b)(i)-84(b)(iii)) (paragraphs [0005], lines 5-7 and [0043], lines 1-3). Johnston et al. teach that the method can detect increases and/or decreases in the binding of compounds to cellular components in test samples relative to a control sample representing an undiseased subject (typically human), such as sample components, particularly antibodies, can be detected to decrease in a test sample, such as a disease or vaccinated sample or any other of the sample types mentioned (interpreted as comparing the immunosignature to a control) (paragraph [0090], lines 11-13). Johnston et al. teach repeating the method for different samples from a plurality of patients with the same disease to develop a binding profile characteristic of the disease (interpreted as a plurality of healthy subjects, claim 84(b)(iii)) (paragraph [0009], lines 24-28). Johnston et al. teach characterizing the sample from a relative binding of a plurality of compounds having binding strengths to the sample greater than but within three orders of magnitude of the mean plus three standard deviations of the binding strength of empty areas on the array; and that triplicate copies of an array having 10,000 random peptides were made, which include empty cells of an array lacking a peptide (interpreted as a first, second, and third pre-determined fraction of location; and locations containing no monomer, claim 91) (paragraph [0020], lines 5-10).	

Regarding claim 84 (in part), Pass et al. teach a method for arriving at concentrations of one or more biomarkers in a patient’s whole blood, comprising: (a) obtaining a punch from a dried whole blood specimen of a patient, wherein the dried whole blood specimen is made from a whole blood sample taken from the patient (interpreted as obtaining a dried blood sample originating from a subject) blood sample from a patient; (b) obtaining an eluent from the punch (interpreted as reconstituting the dried blood sample); (c) measuring concentrations of one or more biomarkers and of hemoglobin (Hb) in the eluent or a diluent thereof; (d) estimating an hematocrit (hct) fraction of the whole blood sample from the measured concentration of Hb; and (e) adjusting the measured concentrations of the one or more biomarkers based on the estimated hct fraction to arrive at concentrations of the one or more biomarkers in the serum fraction of the patient’s whole blood (interpreted as obtaining a dried blood sample originating from a subject; and reconstituting the dried blood sample, claim 84b) (paragraph [0008]). Pass et al. teach that extracts of dried blood from Guthrie spots are typically obtained by punching a 1/8 inch diameter disk from the Guthrie spot and incubating the disk with about 100 microliters of elution buffer (interpreted as reconstituting the dried blood sample, claim 84b) (paragraph [0042], lines  4-8). Pass et al. teach that the extract is analyzed using an immunoassay, wherein immunoassays are known in the art and can be performed in different formats, including a competitive or non-competitive (“sandwich”) format; and that an array can be used including, for example, a reverse-phase protein microarray, wherein the detection antibody used in an immunoassay is labeled with a detectable label (interpreted as protein binding assays using an array) (paragraphs [0051]-[0052]), wherein peptide-based immunoassays are known in the art as evidenced by Sampson et al. (paragraph [0044], lines 1-5). Pass et al. teach that the extract of the patient’s blood sample (interpreted as reconstituting the dried blood sample) is tested for multiple biomarkers using a multiplex assay format such as immunoassay-based protein microarrays, tandem mass spectrometry, and flow cytometric techniques (paragraph [0055]). Pass et al. teach that the reconstituted whole blood was enriched with recombinant IRT2 and dispensed to make the dried blood spot calibrators, wherein the spots were air dried overnight, packed with desiccant and stored frozen at -20oC (paragraph [0142]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of using extracts of a dried blood spot in immunoassays including microarrays as exemplified by Pass et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of contacting a peptide array such as the CIM 10K array with a sample including a blood sample to produce an immunosignature as disclosed by Johnston et al. to include extracts and eluents of a dried blood spot such as a Guthrie spot as taught by Pass et al. with a reasonable expectation of success in using the extracts or eluents of dried blood samples, including stored dried blood samples, to perform peptide-based immunoassays including detecting antibodies using peptide microarrays such as the CIM 10K array; in using reconstituted dried blood samples to profile samples at relatively low affinities; in producing antibody signature binding profiles for a subject; and/or in comparing the signature binding profiles obtained from a subject to binding profiles known to be associated with different diseases, stages of disease, or lack of disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 84, 88 and 91-94 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY M BUNKER/